IN THE
                                 TENTH COURT OF APPEALS

                                          No. 10-16-00130-CR

                               EX PARTE MICHAEL REIGHLEY



                                   From the 413th District Court
                                      Johnson County, Texas
                                      Trial Court No. F49732


                                  MEMORANDUM OPINION


        Michael Reighly attempts to appeal the trial court’s denial of a writ of habeas

corpus. There is no signed order from which to appeal.1 See TEX.R.APP.P. 26.2 (a) (1).

Therefore, this Court has no jurisdiction of this appeal.

        Accordingly, the appeal is dismissed. 2



        1
            We also note that Rule 25.2 of the Texas Rules of Appellate Procedure provides that a “trial court shall
enter a certification of the defendant’s right of appeal each time it enters a judgment of guilt or other appealable
order.” TEX. R. APP. P. 25.2(a)(2). The denial of a writ of habeas corpus is an appealable order. Greenwell v. Court
of Appeals for the Thirteenth Judicial Dist., 159 S.W.3d 645, 650 (Tex. Crim. App. 2005). There is no certification
of defendant’s right to appeal in the record. TEX. R. APP. P. 25.2(a)(2).

        2  A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by
filing a petition for discretionary review, that petition must be filed in the Court of Criminal Appeals within
30 days after either the day the court of appeals’ judgment was rendered or the day the last timely motion
for rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2 (a).
                                       AL SCOGGINS
                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 12, 2016
Do not publish
[CR25]




Ex parte Reighley                                    Page 2